DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 10/17/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet et al., U.S. Patent No. 7,678,856 (hereinafter “Goulet”) in view of Solenis, KYMENE Wet-Strength Resin Innovation, Year: 2000 (hereinafter “Solenis”). Goulet teaches a low-formaldehyde containing dispersion of a vinyl ester/ethylene copolymer containing a copolymerized carboxylic acid group (Airflex 426) free of N-methylol acrylamide with lass than 1500 ppm halogenated organic compounds blended with wet strength polyamidoamine-epichlorohydrin resin (Kymene 557 LX). See Goulet, col. 1, lines 37-42, col. 3, lines 35-38, Example 7. Goulet further teaches a weight ratio of vinyl ester/ethylene copolymer to PAE resin is from 95:5 to 20:80 and pH of 6. See Goulet, Example 7 (wt. ratio of Airflex : Kymene). Solenis teaches a third generation KYMENE base resin with a total halogenated organic content of 11 ppm (KYMENE G3 X-Cell) & 15 ppm (KYMENE GSP12). In view of Solenis, one having an ordinary skill in the art would be motivated to modify Goulet by using a KYMENE base resin with lower amount of halogenated organic compounds because Solenis provides a selection of KYMENE with various halogenated organic compound amounts. Such modification would be obvious because one would have expected that the use of KYMENE 557 LX as taught by Goulet would be similarly useful and applicable to (KYMENE G3 X-Cell) & (KYMENE GSP12) taught in Solenis.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh